Citation Nr: 0423089	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  02-04 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from August 1953 to 
October 1954.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a September 2001 rating 
decision.  The veteran filed a notice of disagreement (NOD) 
in October 2001, and the RO issued a statement of the case 
(SOC) in February 2002.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2002.  

The Board's decision on the claim for service connection for 
a heart disability is set forth below.  The claim of 
entitlement to a TDIU is addressed in the remand following 
the decision; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a heart 
disability has been accomplished.  

2.  There is no competent medical evidence or opinion that 
relates any heart disability to the veteran's active military 
service.  


CONCLUSION OF LAW

The criteria for service connection for a heart disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for a heart 
disability has been accomplished.  

Through a June 2001 notice letter, a February 2002 SOC, and a 
May 2002 supplemental SOC (SSOC), the veteran and his 
representative were notified of the legal criteria governing 
the claim for service connection for a heart disability, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of his claim.  After 
each, the veteran and his representative were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to provide 
information, and, if necessary, authorization, to enable the 
RO to attempt to obtain any outstanding medical evidence 
pertinent to the claim for a heart disability.  The veteran 
was also advised that he could submit his own statements or 
statements from other individuals describing his physical 
disability.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the Court held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As indicated above, 
the first three notice requirements are met.  With respect to 
the fourth requirement, the Board notes that the veteran has 
not been explicitly informed of the need to submit all 
evidence in his possession, although the veteran was informed 
that he could submit his own statements or statements from 
other people describing his physical symptoms.  As such, the 
Board finds there is an implied request by the RO that the 
veteran submit any and all evidence to support his claim, to 
include any medical records or other evidence that he may 
have in his possession.  Therefore, the Board finds that all 
four requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, and, as noted above, 
documents meeting the VCAA notice requirements were provided 
both before and after the September 2001 rating action on 
appeal.  The Board finds that the lack of full, pre-
adjudication notice in this case does not, in away, prejudice 
the veteran.  

When the veteran filed his claim for service connection for a 
heart disability in December 2000, he noted that he had 
received treatment at the Columbia VA Medical Center (VAMC) 
and the Charleston VAMC.  In its June 2001 notice letter, the 
RO indicated that it had obtained outpatient treatment 
reports from the Columbia VAMC and reported that it had 
requested copies of treatment records from the Charleston 
VAMC.  A subsequent notation in the claims file reflects that 
no medical records were available from the Charleston VAMC.  
In its September 2001 rating decision, the RO informed the 
veteran of this fact.  The RO subsequently informed the 
veteran, again, via the February 2002 SOC, that records from 
the Charleston VAMC were not available.  The veteran has not 
otherwise contended that such records exist or made attempts 
to submit such records.  

The Board also points out that it has been more than three 
years since the June 2001 notice letter in which the veteran 
was advised of the RO's duty to assist him in developing 
evidence pertaining to his claim.  During that time frame, 
the RO has obtained VA medical records and notified the 
veteran that particular VA records were not available.  Since 
June 2001, the veteran has also submitted private medical 
records from "Carolina's Hospital System."  

As for obtaining a VA medical opinion with respect to the 
veteran's claim, the Board notes that a showing of a 
disability is not enough.  The veteran is required to show 
some causal connection between his or her disability and the 
period of military service before VA has an obligation to 
provide a medical examination or to obtain a medical opinion 
under 38 U.S.C.A. § 5103A(d).  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  As such, the Board finds the 
June 2001 notice letter sufficiently informed the veteran of 
the need to submit competent evidence linking any heart 
disability to service, and that, under the circumstances of 
this case, the evidence does not require VA to arrange for an 
examination of the veteran to obtain medical nexus evidence 
with respect to the claim for service connection for a heart 
disability currently under consideration.  

Given the above, the Board finds that any failure on VA's 
part in not fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim for service 
connection for a heart disability is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for a 
heart disability.  

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Absent rebuttable evidence to the contrary, service 
connection will be presumed for certain chronic diseases, to 
include organic heart disease and arteriosclerosis, that are 
manifested to a compensable degree within a prescribed period 
following active service (one year for cardiovascular 
disability).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the criteria for a grant 
of service connection for a heart disability have not been 
met.  

While a December 2000 VA examination report, along with 
records from Carolina's Hospital System, reflect diagnosis 
for coronary artery disease with mild symptoms of congestive 
heart failure, status post aortic valve placement, and status 
post placement of a pacemaker.  This represents a diagnosis 
of a current disability.  However, the claim for service 
connection must be denied in this case because there is no 
medical evidence whatsoever of a medical relationship between 
any current disability of the heart and the veteran's active 
military service.  

The veteran's service medical records do not reflect clinical 
findings or a diagnosis for a heart disability, and an 
October 1955 VA examination report reflects no finding of 
heart disease or disability.  There is no medical evidence 
that the veteran's current heart disability manifested itself 
within one year of the military service.  Further, there is 
no medical opinion linking heart disability diagnosed post-
service and active military service; the Board notes that the 
veteran has neither presented nor alluded to the existence of 
any such medical opinion (despite being advised of the need 
to submit such evidence in the RO's June 2001 letter.  

The Board has considered the veteran's assertions advanced in 
connection with the current claim.  While the Board does not 
question the sincerity of his beliefs that he currently has a 
heart disability that is related to service, as a layperson 
without the appropriate medical training and expertise, the 
veteran simply is not competent to provide a probative (i.e., 
persuasive) opinion on a medical matter, such as whether 
there exists a current heart disability, and, if so, the 
medical relationship, if any, between such disability and 
service.  See, e.g. , Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the veteran's own assertions as to the 
existence of a current heart disability, and as to the 
etiology of any such condition, have no probative value.  

For all the foregoing reasons, the claim for service 
connection for a heart disability must be denied.  In the 
absence of any medical evidence even suggesting a nexus 
between a current heart disability and active military 
service, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a heart disability is denied.


REMAND

The Board notes that in a July 2004 Informal Hearing 
Presentation, the veteran's representative raised claims for 
a compensable evaluation of scar, donor graft site, left 
iliac crest, for rating in excess ; multiple plantar tumors 
of the right foot, rated as 10 percent disabling; and loss of 
use of the left great toe due to crush injury with residuals 
including severe arthritis of the entire foot with fusion of 
the great toe and amputation of the 2nd and 3rd toes 
(hereinafter identified as "left foot disability"), rated 
as 40 percent disabling.  

Because any grant for the increased rating claims noted 
above, could effect the veteran's claim for a TDIU on appeal, 
the Board finds that the increased rating claims raised by 
the veteran's representative are inextricably intertwined 
with the claim on appeal for a TDIU.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  As 
resolution of the increased rating claims for service-
connected left iliac crest scar, multiple plantar tumors of 
the right foot, and left foot disability, could well impact 
the claim on appeal for a TDIU, the issues should be 
considered together.  Hence, it follows that, any Board 
action on the TDIU claim would, at this juncture, be 
premature.  

Therefore, on remand, the RO should adjudicate these newly 
raised claims for increased ratings for a scar of the left 
iliac crest, multiple plantar tumors of the right foot, and a 
left foot disability.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2003).  




Accordingly, the veteran's claim on appeal for a TDIU is 
hereby REMANDED to the RO, via the AMC, for the following 
action:

1.  The RO should review the claims file 
to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

2.  After completing any additional 
notification and/or development deemed 
warranted, the RO should adjudicate the 
veteran's claims for increased ratings 
for a scar of the left iliac crest, for 
multiple plantar tumors of the right 
foot, and for a left foot disability in 
light of all pertinent evidence and legal 
authority.  The RO's adjudication of each 
claim should consideration of a higher 
rating on an extra-schedular basis, 
pursuant to the provisions of 38 C.F.R. 
§ 3.321.  

3.  If any of the increased rating claims 
noted above is denied, the RO must 
provide to the veteran and his 
representative both notice of the denial 
and of the veteran's appellate rights.  
The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any issue not currently in 
appellate status, a timely appeal must be 
perfected.  While the RO must afford the 
veteran the appropriate time period in 
which to do so, the veteran should 
perfect an appeal as to the denial of any 
claim(s) for increased ratings for scar 
of the left iliac crest, multiple plantar 
tumors of the right foot, and/or a left 
foot disability, if desired, as soon as 
possible to avoid unnecessary delay in 
the consideration of his claim for a TDIU 
that is currently in appellate status.  

4.  Thereafter, the RO should 
readjudicate, as appropriate, the claim 
for a TDIU currently in appellate status 
in light of all pertinent evidence and 
legal authority.  

5.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The RO is advised that it should not 
return the claims file to the Board until 
after the veteran has either perfected an 
appeal on the increased rating claims for 
a scar of the left iliac crest, multiple 
plantar tumors of the right foot, and/or 
left foot disability, or the time period 
for doing so has expired, whichever comes 
first.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



